Citation Nr: 9901123	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  95-28 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to an increased rating for residuals of a shell 
fragment wound to the right arm, involving Muscle Group III, 
with degenerative joint disease, currently evaluated 
30 percent disabling.  

Entitlement to an increased rating for residuals of a shell 
fragment wound to the right side of the neck, involving 
Muscle Group XXII, with degenerative joint disease, currently 
evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from November 1950 to May 
1953.  

This case came before the Board of Veterans Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in January 1995 which denied the claimed benefits.  

By a rating decision in November 1996, the RO granted 
separate 10 percent ratings for a tender scar of the neck and 
for a disfiguring scar of the neck, both resulting from the 
service-connected shell fragment wound to the neck.  The 
record does not indicate that the veteran has disagreed with 
either of those ratings.  Therefore, those issues are not 
before the Board.  


REMAND

Review of the claims folder shows that the veteran has been 
afforded VA compensation examinations in September 1994, 
September 1996, and May 1998.  Although the veteran has 
indicated that his right shoulder complaints include pain, 
weakness, easy fatigability, and lack of endurance, none of 
those examiners reported clinical findings regarding 
weakness, fatigability, or lack of endurance and none of the 
examiners attempted to quantify the veterans complaints of 
pain on shoulder motion.  

The United States Court of Veterans Appeals (Court) held in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), that the provisions 
of the Rating Schedule do not subsume 38 C.F.R. § 4.40, and 
that 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  In addition, the 
Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, the provisions of 
38 C.F.R. § 4.59, as they pertain to painful motion, must 
also be specifically addressed by the examiner.  In this 
regard, the Board notes that, pursuant to comments by the 
most recent examiner, a rating decision in July 1998 included 
degenerative joint disease of the right shoulder in the 
service-connected disability.  Therefore, the examination and 
the readjudication requested on REMAND should include 
consideration of all the factors set forth in 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  

Further, while the 1994 and 1996 VA examiners reported some 
limitation of neck motion, they did not indicate any 
complaints of pain on motion.  The May 1998 examiner, on the 
other hand, specifically commented on the veterans 
complaints of pain on flexion, extension, and lateral bending 
of the neck, stating that the pain was greater on backward 
extension.  However, the range of neck motion reported by 
recent examiners has varied markedly.  Another orthopedic 
examination would help to resolve the differing reports of 
range of motion.  

Moreover, although the August 1998 supplemental statement of 
the case considered evaluating the veterans neck and 
shoulder disabilities under the provisions of the Rating 
Schedule concerning limitation of motion of the affected 
joints (in light of the addition of degenerative joint 
disease to the service-connected disabilities), the RO did 
not furnish the veteran with the actual criteria for rating 
limitation of motion of the shoulder or cervical spine.  

Accordingly, this case is REMANDED for the following 
additional actions:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
the veteran has received for his service-
connected right shoulder and neck 
disabilities.  All records so received 
should be associated with the claims 
folder.  

2.  The veteran should then be scheduled 
for an orthopedic examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiners report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the veterans 
right shoulder and neck disabilities.  
Consideration should be given to any loss 
due to reduced or excessive excursion, or 
due to decreased strength, speed, or 
endurance, as well as any functional loss 
due to absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiners 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiners report to include a 
description of the above factors that 
pertain to functional loss due to the 
right shoulder and neck disabilities that 
develops on use.  Further, the examiner 
should indicate in degrees the point at 
which range of motion of the neck and 
right arm in each axis is limited by 
pain.  In addition, the examiner should 
express an opinion as to whether pain or 
other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional ability of 
the affected part.  The examiner should 
portray the degree of any additional 
range of motion loss due to pain on use 
or during flare-ups.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veterans claims, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.55, 4.56, 4.59, as well as all 
pertinent diagnostic codes, including 
those based on limitation of motion.  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the August 1998 supplemental 
statement of the case, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.55, 4.56, 4.59, and the pertinent 
diagnostic codes and they should be given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
